Case: 3:18-cr-00067-GCS Doc #: 65 Filed: 12/12/19 1 of 2. PageID #: 356




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION



United States of America,                                      Case No. 3:18cr67

                Plaintiff,

       -v-                                                     ORDER

Darek Lathan,

                Defendants.

       This matter came before the court pursuant to defendant’s motion to proceed pro se.

Defendant appeared with court appointed standby counsel Thomas Kurt.

       It is hereby,

       ORDERED THAT:

       1.       Defendant having indicated on the record that he wishes to proceed with counsel, the

                motion to proceed pro se is denied as moot. Attorney Thomas Kurt is appointed as

                counsel for the defendant.

       2.       To avoid any appearance of partiality in the further adjudication of this case, I

                herewith recuse and refer this case to the Clerk for random reassignment.

       3.       In order to grant the defendant and his newly appointed counsel reasonable time to

                investigate and review discovery and so that the defendant enjoys his right to counsel,

                the Court finds that the provisions of Title 18, United States Code, Section 3161 are
Case: 3:18-cr-00067-GCS Doc #: 65 Filed: 12/12/19 2 of 2. PageID #: 357




            not violated. The delay is therefore excludable in the interest of justice and outweighs

            the best interests of the public and the defendant in a speedy trial pursuant to

            18 U.S.C. §3161(h)(7)(A). The time between today and the next pretrial conference

            to be set upon reassignment of this case is excluded.

     So ordered.




                                                   /s/ James G. Carr
                                                   Sr. United States District Judge




                                               2
